Citation Nr: 0710504	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for Churg-Strauss 
syndrome (claimed as a blood disorder) as secondary to 
service-connected asbestosis.  


REPRESENTATION

Appellant represented by:	VVNW and the Veterans 
Coalation


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for asbestosis, evaluated as 10 percent 
disabling from February 20, 2003, and denied entitlement to 
service connection for asthma and entitlement to service 
connection for Churg-Strauss syndrome as secondary to 
asbestosis.  

The veteran filed a notice of disagreement to the February 
2004 rating decision in April 2004.  

In May 2005, the RO increased the disability rating for 
asbestosis to 30 percent, effective February 20, 2003.  

The veteran was informed of the increased rating for 
asbestosis by way of a statement of the case (SOC) issued in 
May 2005.  The SOC also addressed the issues of entitlement 
to service connection for asthma and entitlement to service 
connection for Churg-Strauss syndrome on a secondary basis.  

In his VA Form 9, filed in June 2005, the veteran checked the 
box that said that he was only appealing certain issues.  He 
then wrote the following:

I am requesting consideration of service-
connected disability for asthmatic (sp) 
condition.  It is my belief that my 
asthmatic was caused by my proven 
service-connected asbestosis.  

Based on the veteran's statement, the Board does not find 
that the issue of entitlement to an increased rating for 
asbestosis is on appeal.  The Board finds pertinent the fact 
that the veteran did not object to the 30 percent rating 
assigned or otherwise contend that his asbestosis warranted a 
higher rating.  In addition, he specifically chose not to 
check the box that said he was appealing all the issues 
listed on the SOC.  Therefore, the issues on appeal are 
limited to those listed on the cover page of this decision.  

In his June 2005 VA Form 9, the veteran requested a Travel 
Board hearing; however, in correspondence received later that 
month he withdrew this request and asked that his case be 
immediately sent to the Board for a decision.  

The issue of entitlement to service connection for Churg-
Strauss syndrome as secondary to service-connected asbestosis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence does not indicate that currently 
diagnosed asthma is causally related to the veteran's period 
of military service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for asthma.  

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
March 2003, prior to the initial adjudication of his claim in 
the February 2004 rating decision at issue.  An additional 
VCAA notice was sent in April 2004.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the April 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on this element, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
question about the appropriate disability rating and 
effective date to be assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and a report of VA examination 
addressing the etiology of the claimed condition - the 
dispositive issue.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

With respect to Hickson element (1), there is competent 
medical evidence that the claimed disability currently 
exists.  VA outpatient treatment records include diagnoses of 
asthma.  Hickson element (1) has therefore been satisfied.

With respect to Hickson element (2), in-service incurrence, 
service medical records are completely negative for any 
record of asthma.  The December 1955 separation examination 
found that the veteran's lungs and chest were normal.  To the 
extent the veteran is now contending that he had asthma in 
service, his current contentions are outweighed by the 
utterly negative service medical records.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  The Board finds, therefore, that the preponderance 
of the probative evidence shows that the onset of the 
veteran's asthma did not occur during service.  Therefore, 
Hickson element (2) has not been met.

As to element (3), medical nexus, there is of record no 
competent medical opinion etiologically linking the veteran's 
asthma to his military service.  In fact, there is persuasive 
medical evidence to the contrary.  The January 2003 VA 
examiner opined, after reviewing the claims file, that it was 
not as likely as not that the veteran's asthma was related to 
his military service.  The VA examiner noted that the 
veteran's asthma did not appear until 1957 and that there was 
nothing in the claims file to suggest that asthma started 
while in service.  There is no competent medical evidence 
suggesting otherwise.

To the extent the veteran, himself, contends that his asthma 
is related to his military service, it is now well 
established that laymen without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions). 

In summary, as Hickson elements (2) and (3) have not been 
satisfied, the veteran's claim of entitlement to service 
connection for asthma must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in his favor.  
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Entitlement to service connection for asthma is denied.  


REMAND

Entitlement to service connection for Churg-Strauss syndrome 
(claimed as a blood disorder) as secondary to service-
connected asbestosis.  

Reasons for remand

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a) (2006); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  This includes additional 
disability resulting from aggravation of a non-service- 
connected disability by a service-connected condition.  See 
Allen v. Brown, 7 Vet. App. 439, 448.

To establish this cause-and-effect relationship, there must 
be: (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

In this case, the evidence of record reflects diagnoses of 
Churg-Strauss syndrome.  In addition, service connection is 
in effect for asbestosis.  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).

VCAA

Also, as noted above, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of the claimed 
Churg-Strauss syndrome.  The claims 
folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.  All indicated tests and 
studies should be performed.  The 
examiner should indicate whether the 
veteran, in fact, currently has Churg-
Strauss syndrome.  If so, he/she should 
opine whether it is as likely as not 
(i.e., 50-percent or greater 
probability) that the Churg-Strauss 
syndrome was caused by the veteran's 
military service and/or his service-
connected asbestosis.  If the examiner 
concludes that there is no causal 
connection with either, it should be 
indicated whether there has been any 
aggravation of the condition as a 
result of the service-connected 
asbestosis, and, if so, specify the 
degree of aggravation.  [Allen].  In 
regard to aggravation, a distinction 
should be drawn between any temporary 
exacerbation of symptoms as opposed to 
an increase in the level of disability 
beyond natural progression.  The 
complete rationale for any opinion 
expressed should be provided.  

3.  Then readjudicate the claim at 
issue in light of the additional 
medical evidence obtained.  If benefit 
is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


